     Case 2:19-cv-02515-TLN-GGH Document 22 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY CARL SAHM,                                No. 2:19-cv-02515 TLN GGH P
12                        Plaintiff,
13             v.                                       FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                        Defendant.
17

18            On October 19, 2020, plaintiff was ordered to show cause, within fourteen days, why his

19   action should not be dismissed for a failure to comply with the court’s previous instructions to file

20   an amended complaint. ECF No. 20. Plaintiff has filed a response notifying the court he has filed

21   what appears to be an additional 602 grievance with the state prison for additional claims he seeks

22   to raise in this action. ECF No. 21. However, petitioner has not filed an amended complaint as

23   instructed by the court. Petitioner was previously warned that failure to comply with the court’s

24   order would result in a recommendation that this action be dismissed. ECF No. 20. Accordingly,

25   the undersigned will recommend dismissal of this action for failure to comply with the court’s

26   order.

27            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

28   failure to comply with the court’s order. See Local Rule 110; Fed. R. Civ. P. 41(b).
                                                       1
     Case 2:19-cv-02515-TLN-GGH Document 22 Filed 12/07/20 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 3   after being served with these findings and recommendations, plaintiff may file written objections
 4   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 5   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 6   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 7   (9th Cir. 1991).
 8   Dated: December 7, 2020
                                                /s/ Gregory G. Hollows
 9                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
